ICJ_065_WHO-EgyptAgreement_WHO_NA_1980-06-06_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

INTERPRETATION OF THE AGREEMENT

OF 25 MARCH 1951 BETWEEN
THE WHO AND EGYPT

(REQUEST FOR ADVISORY OPINION)

ORDER OF 6 JUNE 1980

1980

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

INTERPRETATION DE L’ACCORD
DU 25 MARS 1951
ENTRE L’OMS ET L’EGYPTE

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE DU 6 JUIN 1980
Official citation :

Interpretation of the Agreement of 25 March 1951 between the
WHO and Egypt, Order of 6 June 1980, I.C.J. Reports 1980, p. 67.

Mode officiel de citation :

Interprétation de l'accord du 25 mars 1951 entre l'OMS et l'Egypte,
ordonnance du 6 juin 1980, C.I.J. Recueil 1980, p. 67.

 

Sales number 45 2
No de vente :

 

 

 
6 JUNE 1980
ORDER

INTERPRETATION OF THE AGREEMENT
OF 25 MARCH 1951 BETWEEN
THE WHO AND EGYPT

(REQUEST FOR ADVISORY OPINION)

INTERPRETATION DE L’ACCORD
DU 25 MARS 1951
ENTRE L’OMS ET L’EGYPTE

(REQUÊTE POUR AVIS CONSULTATIF)

6 JUIN 1980

ORDONNANCE

 
67

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1980 pated
juin

Rôle général
6 juin 1980 ne 65

INTERPRETATION DE L’ACCORD
DU 25 MARS 1951
ENTRE L’OMS ET L’EGYPTE

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 66, paragraphe 2, du Statut de la Cour ;

Considérant que le 20 mai 1980 l’Assemblée mondiale de la Santé a
adopté, conformément à l’article 76 de la Constitution de l'Organisation
mondiale de la Santé ainsi qu’à l’article X de l’accord entre cette Organi-
sation et l'Organisation des Nations Unies, une résolution par laquelle elle
décidait de soumettre à la Cour internationale de Justice une requête pour
avis consultatif sur les questions suivantes :

«1. Les clauses de négociation et de préavis énoncées dans la
section 37 de l'accord du 25 mars 1951 entre l'Organisation mondiale
de la Santé et l’ Egypte sont-elles applicables au cas où l’une ou l’autre
partie à Paccord souhaite que le bureau régional soit transféré hors du
territoire égyptien ?

2. Dans l’affirmative, quelles seraient les responsabilités juridiques
tant de Organisation mondiale de la Santé que de l'Egypte en ce qui
concerne le bureau régional à Alexandrie, au cours des deux ans
séparant la date de dénonciation de l'accord et la date où celui-ci
deviendrait caduc ? »

Considérant que, en application de l’article 96, paragraphe 2, de la
Charte des Nations Unies, l'Assemblée mondiale de la Santé est autorisée
en vertu de l’article X susvisé de l’accord entre l'Organisation des Nations

4

 
INTERPRETATION DE L’ACCORD (ORDONNANCE 6 VI 80) 68

Unies et l'Organisation mondiale de la Santé entré en vigueur le 10 juillet
1948 à demander à la Cour des avis consultatifs sur des questions juri-
diques se posant dans le cadre de la compétence de l'Organisation mon-
diale de la Santé ;

Considérant que des copies certifiées conformes des textes anglais et
français de la résolution susvisée du 20 mars 1980 ont été transmises à la
Cour par une lettre du Directeur général de l'Organisation mondiale de la
Santé du 21 mai 1980 enregistrée au Greffe le 28 mai 1980 ;

Considérant que dans cette lettre le Directeur général de l'Organisation
mondiale de la Santé, tenant compte de ce que le Conseil exécutif de
l'Organisation se réunira en janvier 1981 pour préparer les travaux de la
prochaine Assemblée mondiale de la Santé, informe la Cour que la
demande appelle une réponse urgente et la prie de prendre toutes mesures
utiles pour accélérer la procédure afin que l’avis consultatif puisse être
rendu avant cette date ;

Vu l’article 103 du Règlement de la Cour ;

Fixe au 1er septembre 1980 la date d’expiration du délai dans lequel des
exposés écrits peuvent être présentés conformément à l’article 66, para-
graphe 2, du Statut de la Cour ;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le six juin mil neuf cent quatre-vingt.

Le Président,
(Signé) Humphrey WALDOCK.

Le Greffier,
(Signé) S. AQUARONE.
